DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.
 Response to Amendment
In the amendment dated 6/7/22, the following has occurred: Claims 1 and 2 have been amended; and new Claim 11 has been added.
Claims 1-11 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 6/7/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008192570 (hereinafter, JP’570; as cited on the IDS), in view of foreign reference, WO 2018037860 (relying on Shimizu, US 20190280260).
As to Claim 1:
	JP’570 discloses a battery pack (battery pack 50, [0036], fig. 3) comprising:
a first secondary battery cell and a second secondary battery cell each having a cylindrical shape and connected in series and/or in parallel with each other (Fig. 3);
a housing case (a case 7, [0016], Fig. 3) that includes an internal space for housing the first secondary battery cell and the second secondary battery cell aligned in such postures that side surfaces of the cylindrical shapes face each other (see Fig. 3, 12-13);
a longitudinal partition plate disposed at an interface between the first secondary battery cell and the second secondary battery cell housed in the internal space of the housing case, at the interface the side surfaces of the cylindrical shapes of the first and second secondary battery cells facing each other, to electrically insulate the first secondary battery cell from the second secondary battery cell (separator 4… plastic… polypropylene…, [0023], Figs. 4-6);
a lead plate that crosses the longitudinal partition plate and electrically connects end surfaces of the first secondary battery cell and the second secondary battery cell to each other (a conductive lead 3, [0021], Fig. 3); and
a lateral partition plate that crosses the longitudinal partition plate in a state of overlapping of the lateral partition plate and the lead plate, and covers the end surfaces of the first secondary battery cell and the second secondary battery cell (separator 44, [0034], Fig. 12),
wherein the [internal] space is partitioned by the longitudinal partition plate and the lateral partition plate, so as to physically separate the first secondary battery cell and the second secondary battery cell from each other (JP’570 discloses that the longitudinal and lateral partitions plate being physically placed in between the batteries and thus they physically separate the adjacent batteries as seen in Figure 3-6, 12-13), and 
wherein the longitudinal partition plate includes a longitudinal side slit (32) formed on a lower side of the longitudinal partition plate, the longitudinal side slit simultaneously accommodating the lateral partition plate and the lead plate passing through the longitudinal side slit in a state of overlapping of the lateral partition plate and the lead plate (slits 46, [0035], Fig. 12 – the slit 46 of the longitudinal barrier as shown in Figure 13 accommodates both the lateral barrier 41 and the lead plate 43.  Note that JP’570 does not suggest that the longitudinal barrier 42 and the lateral barrier 41 should be molded or that they are molded in paragraph 0033-0035.  Furthermore, in one embodiment, JP’570 on paragraph 0037 (third embodiment) that the two plate portions or separators (41, 42) can be molded into each other but it does not indicate that they need to be molded).

    PNG
    media_image1.png
    191
    627
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    357
    407
    media_image2.png
    Greyscale

Even though JP’570 doesn’t describe the slits and the lateral partition plate with the longitudinal partition plate in one embodiment, JP’570 does teach the embodiments can be modified as to incorporate the lateral partition plate and longitudinal partition plate into other embodiments [0015].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the lateral partition plate and longitudinal partition plate into other embodiments as to provide boundary and prevent heat propagation [0015, 0034-0035].
Regarding the longitudinal disposed at an entire interface, JP’570 disclose the disposed at an interface of the adjacent batteries but has gap/space in between the separators 4 as shown in Figure 3.

    PNG
    media_image3.png
    1083
    837
    media_image3.png
    Greyscale

Shimizu also discloses a battery module having plurality cylindrical batteries having longitudinal barrier such as member 30 and side wall 22/24 ([0030, 0042, 0043], Fig. 1, 4-5) similar to that of JP'570.  Shimizu further discloses that the longitudinal barrier can be continuous/contiguous or non-continuous/contiguous as to provide the appropriate thermal insulation for the battery module being used on  ([0030, 0042, 0043], Fig. 1, 4-5).	
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the longitudinal barrier of JP'570 as to have continuous/contiguous structure as to provide the appropriate thermal insulation for the battery module being used on as taught by Shimuzu  ([0030, 0042, 0043], Fig. 1, 4-5).
As to Claim 2:
	JP’570 discloses a third secondary battery cell aligned in a longitudinal direction of the housing case in such a manner that an end surface of the third secondary battery cell faces the end surface of the first secondary battery cell (Fig. 3); and
a fourth secondary battery cell aligned in the longitudinal direction of the housing case in such a manner that an end surface of the fourth secondary battery cell faces the end surface of the second secondary battery cell, and that a side surface of the fourth secondary battery cell faces a side surface of the third secondary battery cell (Fig. 3),
wherein the lateral partition plate includes: 
a first lateral partition plate covering the end surface of the first secondary battery cell and the end surface of the second secondary battery cell (see Fig. 12 below); and 
a second lateral partition plate covering the end surface of the third secondary battery cell and the end surface of the fourth secondary battery cell, wherein the first lateral partition plate and the second lateral partition plate are spaced apart from each other to form an air layer therebetween (separator 44, [0034], Fig. 12).

    PNG
    media_image4.png
    204
    340
    media_image4.png
    Greyscale

As to Claim 3:
	JP’570 discloses the lateral partition plate includes a plurality of lateral partition plates, and the plurality of lateral partition plates are arranged apart from each other (separator 44, [0034], Fig. 12).
As to Claim 4:
	JP’570 discloses the lateral partition plate is thicker than the lead plate (Fig. 13 – the separator is clearly shown to be thicker than the lead plate).
As to Claim 5:
	JP’570 discloses the lateral partition plate is made of a material having electrical insulation and thermal resistance properties (separator 4… plastic… polypropylene…, [0023], Figs. 4-6).
As to Claim 7:
	JP’570 discloses in another embodiment that the comprising an insulating thermal resistant plate that has electrical insulation and thermal resistance properties, and covers at least a region of the side surface included in the cylindrical shape of one of the secondary battery cells and facing the side surface of the cylindrical shape of adjacent one of the secondary battery cells (separator 34, [0029], Figs. 9, 10).
Even though JP’570 doesn’t describe the curve separators with the longitudinal partition plate in one embodiment, JP’570 does teach the embodiments can be modified as to incorporate the curve separator into other embodiments [0015].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the curve separators into other embodiments as to provide boundary and prevent heat propagation [0015, 0034-0035].
As to Claim 8:
	JP’570 further discloses in the same embodiment as discussed in claim 7 above that the insulating thermal resistant plate is curved along the side surface of the cylindrical shape of the one of the secondary battery cells (separator 34, [0029], Figs. 9, 10).
As to Claim 9:
	JP’570 further discloses the insulating thermal resistant plate covers each of a pair of the secondary battery cells provided in such a manner that the side surfaces of the cylindrical shapes are located adjacent to each other, and is curved around a position where the pair of secondary battery cells come closest to each other in a cross-sectional view (separator 34, [0029], Figs. 9, 10).
As to Claim 11:
	JP’570 discloses the longitudinal side slit (slits 46, [0035], Fig. 12) includes: 
a first longitudinal side slit simultaneously accommodating the first lateral partition plate and the lead plate passing through the first longitudinal side slit in a state of overlapping of the first lateral partition plate and the lead plate (slits 46, [0035], Fig. 12 – the slit 46 of the longitudinal barrier as shown in Figure 13 accommodates both the lateral barrier 41 and the lead plate 43.  Note that JP’570 does not suggest that the longitudinal barrier 42 and the lateral barrier 41 should be molded or that they are molded); and 
a second longitudinal side slit simultaneously accommodating the second lateral partition plate and the lead plate passing through the second longitudinal side slit in a state of overlapping of the second lateral partition plate and the lead plate(slits 46, [0035], Fig. 12 – the slit 46 of the longitudinal barrier as shown in Figure 13 accommodates both the lateral barrier 41 and the lead plate 43.  Note that JP’570 does not suggest that the longitudinal barrier 42 and the lateral barrier 41 should be molded or that they are molded).
However, JP’570 does not disclose the longitudinal barrier is a continuous plate.  With respect to this structure, JP’570 disclose the disposed at an interface of the adjacent batteries but has gap/space in between the separators 4 as shown in Figure 3.

    PNG
    media_image3.png
    1083
    837
    media_image3.png
    Greyscale

Shimizu also discloses a battery module having plurality cylindrical batteries having longitudinal barrier such as member 30 and side wall 22/24 ([0030, 0042, 0043], Fig. 1, 4-5) similar to that of JP'570.  Shimizu further discloses that the longitudinal barrier can be continuous/contiguous or non-continuous/contiguous as to provide the appropriate thermal insulation for the battery module being used on  ([0030, 0042, 0043], Fig. 1, 4-5).	
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the longitudinal barrier of JP'570 as to have continuous/contiguous structure as to provide the appropriate thermal insulation for the battery module being used on as taught by Shimuzu  ([0030, 0042, 0043], Fig. 1, 4-5).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008192570 (hereinafter, JP’570; as cited on the IDS) in view of Shimizu, as applied to Claims 5 and 7 above, and further in view of Kalish et a., US 20120129022 (hereinafter, Kalish).
	JP’570 discloses that the separator can be made of plastic such as polypropylene, polyurethane, and polycarbonate for its electrical and thermal insulation properties [0023], but JP’570 does not disclose mica.
	In the same field of endeavor, Kalish also discloses a battery pack having housing and separator (Fig. 1, 19-20, 21, 23, 27-28) similar to that of JP’570.  Kalish further teaches that those separator can be made of suitable material such as polycarbonate and mica [0066].
	It would have been obvious to a person skilled in the art before the effective filing date of instant application to substitute polycarbonate in the separator of JP’570 with mica as taught by Kalish as Kalish teaches that those separator can be made of suitable material such as polycarbonate and mica [0066].

Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
Applicant’s first contention is that JP’570’s separator 44 is molded into a cross-shaped 7 where the plate portion 42 and the plate portion 41 are molded so that the slit of plate portion 42 would not accommodate plate portion 41 as plate portion 41 is already molded into plate portion 42. 

    PNG
    media_image2.png
    357
    407
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    1083
    837
    media_image3.png
    Greyscale

However, JP’570 on paragraph 0037 (third embodiment) that the two plate portions or separators (41, 42) can be molded into each other but it does not indicate that they need to be molded.  JP’570 in paragraph 34 and 35 indicated that plate portion 4 has a slit as shown in Fig. 3 and there is a lead plate that can be inserted into the slit.  The lead plate 3 is equivalent to the combination of the plate portion 41 and the lead plate 43 as shown in Figure 13.   Thus, based on both paragraph 0034 and 0035, JP’570 discloses a slit on the longitudinal barrier plate 42 that have slits as to accommodate both the lateral plate portion and the lead plate.
Regarding the limitation of Claim 2, JP’570 discloses the lateral partition plate includes: 
a first lateral partition plate covering the end surface of the first secondary battery cell and the end surface of the second secondary battery cell (see Fig. 12 below); and 
a second lateral partition plate covering the end surface of the third secondary battery cell and the end surface of the fourth secondary battery cell, wherein the first lateral partition plate and the second lateral partition plate are spaced apart from each other to form an air layer therebetween (separator 44, [0034], Fig. 12).

    PNG
    media_image4.png
    204
    340
    media_image4.png
    Greyscale



    PNG
    media_image3.png
    1083
    837
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    357
    407
    media_image2.png
    Greyscale

Applicant’s second contention is that wherein the longitudinal partition plate includes a longitudinal side slit (32) formed on a lower side of the longitudinal partition plate, the longitudinal side slit simultaneously accommodating the lateral partition plate and the lead plate passing through the longitudinal side slit in a state of overlapping of the lateral partition plate and the lead plate (slits 46, [0035], Fig. 12 – the slit 46 of the longitudinal barrier as shown in Figure 13 accommodates both the lateral barrier 41 and the lead plate 43.  Note that JP’570 does not suggest that the longitudinal barrier 42 and the lateral barrier 41 should be molded or that they are molded).
Regarding claim 11, JP’570 discloses the longitudinal side slit (slits 46, [0035], Fig. 12) includes: 
a first longitudinal side slit simultaneously accommodating the first lateral partition plate and the lead plate passing through the first longitudinal side slit in a state of overlapping of the first lateral partition plate and the lead plate (slits 46, [0035], Fig. 12 – the slit 46 of the longitudinal barrier as shown in Figure 13 accommodates both the lateral barrier 41 and the lead plate 43.  Note that JP’570 does not suggest that the longitudinal barrier 42 and the lateral barrier 41 should be molded or that they are molded); and 
a second longitudinal side slit simultaneously accommodating the second lateral partition plate and the lead plate passing through the second longitudinal side slit in a state of overlapping of the second lateral partition plate and the lead plate(slits 46, [0035], Fig. 12 – the slit 46 of the longitudinal barrier as shown in Figure 13 accommodates both the lateral barrier 41 and the lead plate 43.  Note that JP’570 does not suggest that the longitudinal barrier 42 and the lateral barrier 41 should be molded or that they are molded).
However, JP’570 does not disclose the longitudinal barrier is a continuous plate.  With respect to this structure, JP’570 disclose the disposed at an interface of the adjacent batteries but has gap/space in between the separators 4 as shown in Figure 3.

    PNG
    media_image3.png
    1083
    837
    media_image3.png
    Greyscale

Shimizu also discloses a battery module having plurality cylindrical batteries having longitudinal barrier such as member 30 and side wall 22/24 ([0030, 0042, 0043], Fig. 1, 4-5) similar to that of JP'570.  Shimizu further discloses that the longitudinal barrier can be continuous/contiguous or non-continuous/contiguous as to provide the appropriate thermal insulation for the battery module being used on  ([0030, 0042, 0043], Fig. 1, 4-5).	
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the longitudinal barrier of JP'570 as to have continuous/contiguous structure as to provide the appropriate thermal insulation for the battery module being used on as taught by Shimuzu  ([0030, 0042, 0043], Fig. 1, 4-5).


    PNG
    media_image1.png
    191
    627
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    357
    407
    media_image2.png
    Greyscale

	For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723